Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

	Continued Prosecution Application
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/06/2021 has been entered.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.

Claim(s) 1, 2, 12, 18, 21, and 22 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Gillie (Re.31,435).  
As to claim 1, Gillie discloses a carton assembly/tray (10; Fig.s 1-4) comprising a tray insert (14) and a cover (12).  The tray insert including an insert base (24) having side edges (36, 38, 44, 46) and a plurality of side walls (40, 58; 42, 60) with each side wall comprises a first side wall layer (40; 42) connected directly to one of the side edges of the insert base, and a second side wall layer (58; 60) connected to the first side wall layer.  Gillie further discloses each second side wall layer includes an anchoring protrusion (64) and the insert base includes a sufficient number of slots (66) for receiving each of the anchoring protrusion, and each of the side walls has a normal direction which has an angle of 90º relative to a normal direction of the insert base and each of the side walls has a top edge that is liner along its entire width (Fig. 1).  Gillie discloses the cover wraps around and covers the base and sidewalls of the tray insert (column 3, lines 4-18 & Fig. 2; column 3, lines 19-28 & Fig. 3).
As to claim 12, Gillie discloses a carton assembly/tray (10; Fig.s 1-4) comprising a tray insert (14) and a cover (12).  The tray insert including an insert base (24) having side edges (36, 38, 44, 46) and a plurality of side walls (40, 58; 42, 60) with each side wall comprises a first side wall layer (40; 42) connected directly to one of the side edges of the insert base, and a second side wall layer (58; 60) connected to the first side wall layer.  Gillie discloses the insert base comprises a plurality of apertures/flexing slits (66), and each of the side walls has a normal direction which has an angle of 90º relative to a normal direction of the insert base and each of the side walls has a top edge that is liner along its entire width (Fig. 1).  Gillie discloses the cover wraps around and covers the base and sidewalls of the tray insert (column 3, lines 4-18 & Fig. 2; column 3, lines 19-28 & Fig. 3).  The plurality of apertures/flexing slits of Gillie are inherently 
As to claim 18, Gillie discloses the second wall layer of each of the side walls includes a floor cover securing feature (64).
As to claims 21-22, Gillie further discloses that the carton assembly/tray may be constructed with the insert base (14) slightly larger in size than the cover (12) to telescopically receive and peripherally surround portions of the cover (column 3, lines 11-14).  In this case, the cover contacts a top surface of the insert base and the cover contacts an inner surface of the side walls when the cover is disposed inside the insert base.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 3-9, 12-13, 18-19, and 21-22 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Gillie in view of Fransen (2007/0209962) and/or Southwell et al. (5,429,296; hereinafter Southwell) and/or Panduro, Jr. et al. (2007/0051789; hereinafter Panduro).

As to claim 5, it appears from the drawings that each of Fransen or Southwell or Panduro discloses a ratio of a length of the slit to a length of the insert base is about 0.10 or less.
As to claims 6-7, Fransen further discloses the slots includes a second slot (26; 28; 30) having at least one slit and the slit extends from the second slot into the first side wall layer and the insert base.
As to claim 9, Panduro further discloses the slots include a slot (41; 42) for receiving two of the anchoring protrusions (35, 36; 35, 37).
As to claim 12, Gillie discloses the tray as above with the insert base comprises the plurality of apertures/flexing slits and other limitations of the claim.  The plurality of apertures/flexing slits of Gillie is capable for allowing the insert base to be flexed in one or more directions without breaking or creasing the insert base.  To the extent that the plurality of apertures of Gillie 
Gillie are not considered equivalent to a plurality of flexing slits as claimed, Southwell further discloses the insert base includes a plurality of slots/flexing slits (88, 92; Fig. 3) and the plurality of flexing slits of Southwell are 
As to claim 13, Southwell further discloses the insert base includes a first region (slot 88) having two flexing slits (the slot 88 has a slit at each end) and a second region (slot 92) having two flexing slits (the slot 92 has a slit at each end).
As to claim 19, Panduro further discloses the tray insert comprises a slot (41; 42) having a first portion along an edge of the insert base and extending into the insert base and at least one second portion extends into a first side wall layer. 

[AltContent: textbox (Cut-out)][AltContent: arrow][AltContent: arrow]                      
    PNG
    media_image1.png
    386
    309
    media_image1.png
    Greyscale




Allowable Subject Matter
Claims 10 and 14-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

	Response to Arguments

Applicant's arguments with respect to all pending claims have been considered but are deemed to be moot in view of the new grounds of rejection.

	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUAN K BUI whose telephone number is (571)272-4552.  The examiner can normally be reached on Generally M-F, 7-4.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Pickett can be reached on 571-272-4560.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LUAN K BUI/Primary Examiner, Art Unit 3736